ROBERTS, Justice.
Ada and Ruel Doody appeal from a summary judgment entered in the Superior Court (Kennebec County, Alexander, J.) for the defendant, Hannaford Bros. Co., on the Doodys’ negligence claim. Because we conclude that Hannaford is not entitled to a summary judgment, we vacate the judgment.
*599Contrary to Hannaford’s contention, this ease is not simply a “foreign substance” ease controlled by Milliken v. City of Lewiston, 580 A.2d 151 (Me.1990). Although the Doodys concede that Hannaford had no notice of a broken egg on which Ada Doody slipped, they allege that she failed to see the egg because of poor lighting in the vicinity of the egg display caused by a temporary display rack that blocked an overhead light. The adequacy of the lighting conditions on August 24, 1992, is a disputed question of material fact. Moreover, the Doodys need not present expert testimony because the issue is “one which is plainly comprehensible by the jury and of such a nature that unskilled persons would be capable of forming correct conclusions respecting it without the opinion of experts.” Baker v. Mid Maine Medical Ctr., 499 A.2d 464, 469 (Me.1985) (quoting Ginn v. Penobscot Co., 334 A.2d 874, 883 (Me.1975)).
The entry is:
Judgment vacated.
All concurring.